Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/16/22 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant states: “Furthermore, the current FOA fails to provide a substantive response to Applicant’s traversal of the finality of this FOA recited on pages 7-8 of Applicant’s paper filed on February 28, 2022 (NFOA Response). Specifically, on page 2, the current FOA only provides a substantive response to Applicant’s remarks responsive to the NFOA’s 103 Rejection. The Response to Arguments on page 2 of the current FOA fails to address Applicant’s remarks regarding the improper finality of this current FOA. This failure to answer the substance of Applicant’s arguments rendered the Office Action incomplete as to all matters, as is required by 37 CFR § 1.104(b). Further, MPEP § 707.07(f) states that “[i]n order to provide a complete application file history and to enhance the clarity of the prosecution history record, an examiner must provide clear explanations of all actions taken by the examiner during prosecution of an application” (emphasis added). “Where the applicant traverses any rejection, the examiner should, if he or she repeats the rejection, take note of the applicant’s argument and answer the substance of it” (Id., emphasis added). “The examiner must address all arguments which have not already been responded to in the statement of the rejection” (MPEP § 707.07(f), Examiner Note 1). Thus, Applicant respectfully requests that the Examiner removes the finality of the current Office Action. Further, Applicant requests reimbursement for the RCE fees filed with this paper.
Examiner states: Examiner respectfully disagrees. Examiner has addressed arguments provided in the final office action (3/16/22) by describing the differences in interpretation between the prior cases and instant application. Furthermore, the claim has been amended in the instant application and therefore Examiner continues prosecution based upon new relevant art and new claim interpretation. Examiner is unpersuaded by Applicant’s arguments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claims 1, 24, 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 24, 25 recite “the Application” and is unclear as to what is being referenced previously. For the purposes of examination, this limitation will be interpreted as referencing “an application”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Patent No. 9043786 with cited prior art. 
Although the claims at issue are not identical, they are not patentably distinct from each other because: 
Claim (1)  of U.S. Patent Application No. 9043786 as shown in the corresponding table below with prior art contains every element of claims 1-25 of the instant application and therefore anticipates the claims.  
INSTANT APPLICATION
U.S. PATENT APPLICATION 9043786 in addition to cited prior art.
Claim 1, 24, 25. A system, comprising: 
an interface configured to: receive a blueprint; and receive an environment template configuration; and one or more processors configured to: build an environment template using the blueprint and the environment template configuration; receive an environment configuration; provision an environment using the environment template and the environment configuration, wherein the environment is configured for an application to be deployed thereon, the Application is deployed based at least in part on the environment, an application configuration, and an application package, to provision the environment comprises instantiating a content repository, wherein the 
the blueprint or the environment template are excluded from the instantiation of the
content repository, and wherein the instantiation of the content repository is being
instantiated based at least in part on one or more parameters of the environment
configuration; configure one or more connections between the environment and the content repository, and wherein the instantiation of the content repository includes
using a unique content repository identifier related to the environment; and a memory coupled to the processor and configured to provide the processor with instructions.

Claim 2.    The system of claim 1, wherein the environment template configuration comprises a set of configurations to be applied to an environment template building process.
Claim 3.    The system of claim 1, wherein the environment template comprises configurations for one or more instantiated virtual machines.
Claim 4.    The system of claim 1, wherein to provision the environment further comprises configuring one or more connections between the environment and the content repository, and the content repository has an assigned content repository identifier that is unique within at least the environment.
Claim 5.    The system of claim 1, wherein the blueprint configures a list of virtual machine clusters into which software will be installed.
Claim 6.    The system of claim 1, wherein the blueprint configures a default resource allocation to each virtual machine.
Claim 7.    The system of claim 1, wherein the blueprint configures a default initial number of virtual machines in a virtual machine cluster.
Claim 8.    The system of claim 1, wherein the blueprint configures a default minimum number of virtual machines in a virtual machine cluster.
Claim 9.    The system of claim 1, wherein the blueprint configures a default maximum number of virtual machines in a virtual machine cluster.
Claim 10.    The system of claim 1, wherein the blueprint configures what software is installed onto virtual machines in a virtual machine cluster.
Claim 11.    The system of claim 1, wherein the blueprint configures binding of application services to virtual machines in a virtual machine cluster.
Claim 12.    The system of claim 1, wherein the blueprint configures which virtual machine services in a virtual machine cluster depend on systems outside the virtual machine cluster.
Claim 13.    The system of claim 1, wherein blueprint configures the operating system on each virtual machine in a virtual machine cluster.
Claim 14.    The system of claim 1, wherein the environment template comprises a minimum install for use by application developers.
Claim 15.    The system of claim 1, wherein the environment template comprises an install for application testing purposes.
Claim 16.    The system of claim 1, wherein the environment template comprises a full install for running under a full load, to run under the full load includes running in full production, and the full production is a version of an application that is different than a version of an application for which an install is used for testing purposes.
Claim 17.    The system of claim 1, wherein the environment template configuration specifies a name of the blueprint and a name of the environment template.
Claim 18.    The system of claim 1, wherein the environment template comprises a set of instantiated virtual machines each with software components installed as indicated in the blueprint.
Claim 19.    The system of claim 1, wherein the application comprises a set of runtime computer program artifacts orchestrated and executed on an ongoing basis to address a particular set of customer requirements.
Claim 20.    The system of claim 19, wherein the artifacts are placed in a pre-specified location of the provisioned environment during deployment of the application onto the provisioned environment.
Claim 21.    The system of claim 1, wherein the content repository is associated with one or more instantiated virtual machines that are instantiated in the environment, and the content repository has an identifier that is unique across one or more other provisioned environment templates.
Claim 22.    The system of claim 1, wherein the one or more processors are configured to log each provisioning operation into a log file that is stored to the memory.
Claim 23.    The system of claim 22, wherein the log file captures the state of the virtual infrastructure.
template and the environment configuration, wherein the environment is configure for an application to be deployed thereon, the application is deployed based at least in part on the environment, an application configuration, and an application package, the provisioning of the environment includes instantiating a content repository, wherein the content repository is excluded from the blueprint or the environment template, and the content repository being instantiated based at least in part on one or more parameters of the environment configuration and configuring one or more connections between the environment and the content repository, and wherein instantiating the content repository includes using a unique content repository identifier related to the environment.
Claim 1. A system for automated provisioning of heterogeneous virtual environments, comprising: a processor configured to: receive an application; build a plurality of environment templates, generated from customizations of a blueprint using an enterprise software client by an enterprise software vendor, the plurality of environment templates comprising: a set of virtual machine instantiations each with software components installed per rules dictated in the blueprint for the application, service configurations for the set of virtual machine instantiations, virtual machine cluster instantiations configured as a service, and a second environment template for a basic install for application testing purposes as development proceeds; receive a first environment template of the plurality of environment templates, the first environment template comprising: an application development environment for the application that does not use unnecessary resources on the heterogeneous virtual environment, and at least one content repository for storing software artifacts used by the application; system monitoring software for use in capturing state changes of the infrastructure and the content repository as time proceeds; verify the first environment template; receive an environment configuration from the enterprise software client, the environment configuration comprising: provisioning customizations of a first environment using the first environment template, one or more environment endpoints that define services in the heterogeneous virtual environment to interact with systems external to the first environment; provision the first environment using the first environment template and the environment configuration; request virtual hosting space from a virtual computing host; clone the set of virtual machine instantiations in the first environment template on a virtual computing host; create a unique content repository identifier for the content repository in the first environment template; configure the set of virtual machine instantiations using the environment configuration, install the system monitoring software on each virtual machine and install the interworking connections between the set of virtual machines instantiations and systems external to the heterogeneous virtual environment according to the environment endpoint; monitor automatically, the first environment, by the system monitoring software, for changes made to the infrastructure and content repository; capture the changes of the infrastructure and content repository by the system monitoring software; create a developed application based on the received application, wherein the application is created by an application developer on the first environment, and comprises: modifications made to the first environment wherein the modifications comprises changes to the infrastructure and content repository captured by the system monitoring software, software artifacts on the content repository, and the set of virtual machine instantiations in the first environment; wrap the developed application into an application package with application configurations necessary for deploying the developed application; provision a second environment using the second environment template; deploy the application package on the second environment, which is different than the first environment and provisioned from the second environment template of the plurality of environment templates.



Claim Rejections - 35 USC §103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 1-6, 10-13, 15, 16, 18-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mangtani (Pub. No. US 2013/0232498) in view of Pike (Pub. No. US 2004/0006688) in further view of Schultze (Pub No. US 2013/0132545).
Claim 1, 24, 25, Mangtani teaches “a system, comprising: an interface configured to: receive a blueprint ([0021] Topology generator 120 generates a blueprint); and receive an environment template configuration ([0037] Administrator 104 may specify one or more properties of an application component (e.g., services, code components). Properties for application components are configuration name-value pairs that are exposed for configuration and manipulation by application director 106. In one embodiment, properties of an application component define variables used in installation, configuration, and execution scripts for an application component.); and one or more processors configured to ([0097] processor): build an environment template using the blueprint and the environment template configuration ([0022] Catalog 130 may be pre-populated and customized by an administrator 104 (e.g., IT or system administrator) that enters in specifications, configurations, properties, and other details about each item in catalog 130 (i.e. environment template configuration). [0023] Deployment plan generator 122 of application director 106 generates a deployment plan 128 based on blueprint 126 that includes deployment settings for blueprint 126 (e.g., virtual computing resources' cluster size, CPU, memory, networks) and an execution plan of tasks having a specified order in which virtual computing resources are provisioned and application components are installed, configured, and started.); receive an environment configuration; and provision an environment using the environment template and the environment configuration, wherein the environment is configured for an application to be deployed thereon, the application is deployed based at least in part on the environment, an application configuration, and an application package ([0024] Deployment director 124 of application director 106 executes deployment plan 128 by communicating with cloud computing platform provider 110 via a cloud interface 132 to provision and configure VMs 114 in a deployment environment 112, as specified by deployment plan 128. Cloud interface 132 provides a communication abstraction layer by which application director 106 may communicate with a heterogeneous mixture of cloud provider 110 and deployment environments 112. Deployment director 124 provides each VM 114 with a series of tasks specific to the receiving VM 114 (herein referred to as a "local deployment plan"). The tasks may be scripts that are executed by VMs 114 to install, configure, and/or start one or more application components. For example, a task may be a script that, when executed by a VM 114, causes VM 114 to retrieve and install particular software packages from a central package repository 134. Deployment director 124 coordinates with VMs 114 to execute the tasks in an order that observes installation dependencies between VMs 114 according to deployment plan 128. After application 108 has been deployed, application director 106 may be utilized to monitor and modify (e.g., scale) the deployment. [0021] It is noted that the term "application" is used herein to generally refer to a logical deployment unit, comprised of application packages and their dependent middleware and operating systems. As such, in the example described above, the term "application" refers to the entire online store application, including application server and database components, rather than just the web application itself.),  to provision the environment comprises instantiating a content repository, wherein the blueprint or the environment template are excluded from the instantiation of the content repository ([Fig. 1] depicting blueprint excluded from deployment director [0023] Different deployment plans 128 may be generated from a single blueprint 126 to test prototypes (e.g., new application versions), to scale-up and scale down deployments, or deploy application 108 to different deployment environments 112 (e.g., testing, staging, production). [0074] For example, if deployment director 124 required a specified number of virtual machines to deploy a web applications or to modify (e.g., scale) a currently running web application to support peak demands, responsive to a request from deployment director 124, orchestration component 718 can initiate and manage the instantiation of virtual machines (e.g., VMs 114.sub.1 to 114.sub.M) on servers 712.sub.1 to 712.sub.N to support such requests. [0021] As such, in the example described above, the term "application" refers to the entire online store application, including application server and database components (i.e. content repository), rather than just the web application itself.), and 
wherein the instantiation of the content repository is based at least in part on one or more parameters of the environment configuration ([0024] Deployment director 124 of application director 106 executes deployment plan 128 by communicating with cloud computing platform provider 110 via a cloud interface 132 to provision and configure VMs 114 in a deployment environment 112, as specified by deployment plan 128. ([0027] application director 106 may optionally modify deployment plan 128 to insert one or more custom tasks to be executed between tasks of deployment plan 128. [0090] Some property values may be utilized across multiple application components in the deployed application. For example, a web application may be configured to access a database server using database user credentials (e.g., username, password) specified by a property value (e.g., $database.username) defined in blueprint 126.); and a memory coupled to the processor and configured to provide the processor with instructions ([0097] memory/processor)”.
However, Mangtani may not explicitly the databases provide content.
Pike teaches “a content repository” as a staging server ([0036] In one implementation, staging server 140 stores information, including the operating system configuration information, in a SQL database, and thus the instructions in the pre-execution environment allow computing device 132 to access a SQL database. The instructions in the pre-execution environment further include sufficient instructions to allow computing device 132 to retrieve and run an installation program to install the operating system based on the received operating system configuration information. In one exemplary implementation, the pre-execution environment is a Windows.RTM. PE operating system, which is part of the Windows.RTM. XP operating system OEM preinstall kit (additional information regarding the Windows.RTM. PE operating system and the Windows.RTM. XP operating system OEM preinstall kit is available from Microsoft.RTM. Corporation of Redmond, Wash.). Alternatively, the pre-execution environment may be other public or proprietary systems, such as Intel PXE.)”.
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to apply the teachings of Pike with the teachings of Mangtani in order to evidence of a content repository as a database. The motivation for applying Pike teaching with Mangtani teaching is to provide a system that allows for storage of configuration data. Mangtani, Pike are analogous art directed towards deployment of software. Together Mangtani, Pike teach every limitation of the claimed invention. Since the teachings were analogous art known at the time of invention, one of ordinary skill could have applied the teachings of Pike with the teachings of Mangtani by known methods and gained expected results. 
However, the combination may not explicitly teach further details regarding instance of Mangtani.
Schultze teaches “configure one or more connections between the environment and the content repository, and wherein the instantiation of the content repository includes using a unique content repository identifier related to the environment ([0037] In some embodiments NIVC 180 may permit interface records 170 to be attached to a resource instance 120 even if the resource instance 120 (i.e. a content repository as taught by Mangtani) is not currently up or running--for example, when the resource instance is stopped or suspended, or is in the process of being activated (i.e. a scaled service as taught by Mangtani). In such a case, for example, a network interface record may be attached to the resource instance before the resource instance is activated or booted, and even before the service platform 150 on which it is to be brought up is selected. If insufficient information is available at the time the attachment operation is requested--for example if the MAC address of the NIC or NICs to be used are not yet known--NIVC 180 may leave some of the fields of the interface record 170A blank or null until the values do become available. [0038] The IP addresses used for the resource instance 120 attached to the interface record 170 may be modifiable in some embodiments after the attachment operation is completed. For example, if a user or entity identified as being authorized to change an IP address such as a public IP address 215 or a private IP address 205 sends an IP address modification request to NIVC 180, the NIVC may make the necessary configuration changes needed to make the requested change effective.)”.
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to apply the teachings Schultze with the teachings of Mangtani, Pike in order to provide means for a data repository to be utilized within an environment. The motivation for applying Schultze’s teaching with teachings of Mangtani, Pike is to provide a system that allows for bindings to occur during environment execution. Mangtani, Pike, Schultze are analogous art directed towards the instantiation of VM environments. Together Mangtani, Pike, Schultze teaches every limitation of the claimed invention. Since the teachings were analogous art known at the time of invention, one of ordinary skill could have applied the teachings of Schultze with the teachings of Mangtani, Pike by known methods and gained expected results. Examiner notes claims 24, 25 are similar to claim 1 and therefore rejected with the same references and citations.
Claim 2, the combination teaches the claim, wherein Mangtani teaches “the system of claim 1, wherein the environment template configuration comprises a set of configurations to be applied to an environment template building process ([0022] Catalog 130 may be pre-populated and customized by an administrator 104 (e.g., IT or system administrator) that enters in specifications, configurations, properties, and other details about each item in catalog 130 (i.e. environment template configuration). [0023] Deployment plan generator 122 of application director 106 generates a deployment plan 128 based on blueprint 126 that includes deployment settings for blueprint 126 (e.g., virtual computing resources' cluster size, CPU, memory, networks) and an execution plan of tasks having a specified order in which virtual computing resources are provisioned and application components are installed, configured, and started.)”.
Claim 3, the combination teaches the claim, wherein Mangtani teaches “the system of claim 1, wherein the environment template comprises configurations for one or more instantiated virtual machines ([0089] At 710 in FIG. 7, application services server 610 generates a first request to deploy an application in first computing environment 604A according to a first deployment plan. For example, the first deployment plan specifies one or more tasks to be executed by a virtual computing resource, such as VM-A 640A to deploy application component 642A.)”.
Claim 4, the combination teaches the claim, wherein Mangtani teaches “the system of claim 1, wherein to provision the environment further comprises configuring one or more connections between the environment and the content repository, and the content repository has an assigned content repository identifier that is unique within at least the environment ([0037] Administrator 104 may specify one or more properties of an application component (e.g., services, code components). Properties for application components are configuration name-value pairs that are exposed for configuration and manipulation by application director 106. In one embodiment, properties of an application component define variables used in installation, configuration, and execution scripts for an application component. For each property, administrator 104 may specify a name (e.g., "port_num," "repos_url"), type (e.g., string, array, content), and a value that represents a variable value to be substituted for this property when a script referencing the property is executed. The value of a property may be a literal or static value (e.g., an "http_port" property having a value of 80), or may reference other properties within the blueprint or referenced components in the blueprint. Properties may also be mapped to dynamic values, such as a database's IP address, which can be then be used by an application to connect to it. For example, a "pkg_path" property may have a value of "http://$[director.server.ip]/services/hyperic/installer-4.5-x86-64-linux- .tar.gz" which includes a reference (e.g., "$[director.server.ip]") to an IP address for a server executing application director 106. As such, during deployment, the value of the pkg_path property is dynamically generated to be the IP address of application director 106 at time of deployment. Property values may be specified as "secured" for passwords and other properties that administrator 104 may wish to obscure from users without administrative privileges (e.g., developer 102).)”.
Claim 5, the combination teaches the claim, wherein Mangtani teaches “the system of claim 1, wherein the blueprint configures a list of virtual machine clusters into which software will be installed ([0053] In practice, an application blueprint may specify a topology of virtual computing resources, application components to be executed on the virtual computing resources, one or more dependencies between the application components, etc. While an application blueprint provides a component-oriented view of the topology of an application, deployment plan 122 provides a step-oriented view of the topology that includes time dependencies between tasks to deploy the application components in a particular order.)”.
Claim 6, the combination teaches the claim, wherein Mangtani teaches “the system of claim 1, wherein the blueprint configures a default resource allocation to each virtual machine ([0050] The user may provide a new application-specific property value that overrides or replaces a default property value defined in catalog 130. For example, the user may edit the value of an "http_port" property to configure a customized port number for a given blueprint. The user may only modify properties that have been designated as "overridable" by a definition for the application component in catalog 130. However, the user may designate, at the blueprint level, whether an application-specific property for an application component and/or node is "overridable at deployment" to allow that property to be further customizable at deployment time.).
Claim 10, the combination teaches the claim, wherein Mangtani teaches “the system of claim 1, wherein the blueprint configures what software is installed onto virtual machines in a virtual machine cluster ([0022] Blueprint 126 may be assembled out of items from a catalog 130, which is a listing of available virtual computing resources (e.g., VMs, networking, storage) that may be provisioned from cloud computing platform provider 110 and available application components (e.g., software services, scripts, code components, application-specific packages) that may be installed on the provisioned virtual computing resources.)”.
Claim 11, the combination teaches the claim, wherein Mangtani teaches “the system of claim 1, wherein the blueprint configures binding of application services to virtual machines in a virtual machine cluster ([0022] Blueprint 126 may be assembled out of items from a catalog 130, which is a listing of available virtual computing resources (e.g., VMs, networking, storage) that may be provisioned from cloud computing platform provider 110 and available application components (e.g., software services, scripts, code components, application-specific packages) that may be installed on the provisioned virtual computing resources.).
Claim 12, the combination teaches the claim, wherein Mangtani teaches “the system of claim 1, wherein the blueprint configures which virtual machine services in a virtual machine cluster depend on systems outside the virtual machine cluster ([0098] the embodiment of FIG. 9, guest operating system 926 of container VM 114.sub.1 supports the execution of a deployment agent 726, which is a process or daemon that communicates (e.g., via addressing and discovery layer 720) with deployment director 124 to receive local deployment plan 728 and execute scripts representing tasks of local deployment plan 728. Execution of the script may include retrieving, unpacking, installing, and configuring application component packages. In one embodiment, the application component package comprises a plurality of files, similar to those in a WAR file, organized into a tape archive file or a "tar" file (also referred to as a tarball), and that may be retrieved via download from a Git repository, package manager, or other similar application component resource. Deployment agent 726 is configured to communicate with deployment director 124 to provide execution status for tasks that have been successfully executed on VM 114.sub.1 or upon receipt of a heartbeat message. Deployment agent 726 is automatically launched upon the instantiation of a VM in certain embodiments.)”.
Claim 13, the combination teaches the claim, wherein Mangtani teaches “the system of claim 1, wherein blueprint configures the operating system on each virtual machine in a virtual machine cluster ([0045] User interface 400 includes one or more "palettes" that display items from catalog 130 that are available for use in creating a blueprint. As shown, user interface 400 includes a first palette 404 that lists all logical templates defined in and available from catalog 130, a second palette 406 that lists software services defined in and available from catalog 130, and a third palette 408 that lists types of code components that may be inserted into a blueprint. Canvas 402 provides drag-and-drop functionality that enables the user to select and drag an item from palettes 404, 406, 408 and drop the selected item within the boundaries of canvas 402 to insert the selected item into blueprint 126, as illustrated by arrow 410. In the example shown, each node 412 has been created from a logical template (identified as "CentOS32 5.6" having CentOS 5.6 32-bit operating system installed.)”.
Claim 15, the combination teaches the claim, wherein Mangtani teaches “the system of claim 1, wherein the environment template comprises an install for application testing purposes ([0055] From an application blueprint 126, a user may generate multiple deployment plans 128 having configurations customized for a variety of deployment environments and/or cloud providers, for example, for testing prototypes, deploying to staging environments, or upgrading existing deployments. While blueprints 126 provide a component-oriented view of the application topology, deployment plans 128 provide a step-oriented view of the application topology defined in blueprint 126 that depicts time dependencies between tasks to deploy the application components in a particular order. Deployment plans 128 provide settings, such as cloud templates, networks, and application component properties allowed for use in specific deployment environments.).
Claim 16, the combination teaches the claim, wherein Mangtani teaches “the system of claim 1, wherein the environment template comprises a full install for running under a full load, to run under the full load includes running in full production, and the full production is a version of an application that is different than a version of an application for which an install is used for testing purposes ([0023] Deployment plan generator 122 of application director 106 generates a deployment plan 128 based on blueprint 126 that includes deployment settings for blueprint 126 (e.g., virtual computing resources' cluster size, CPU, memory, networks) and an execution plan of tasks having a specified order in which virtual computing resources are provisioned and application components are installed, configured, and started. Deployment plan 128 provides an IT administrator with a process-oriented view of blueprint 126 that indicates discrete steps to be performed to deploy application 108. Different deployment plans 128 may be generated from a single blueprint 126 to test prototypes (e.g., new application versions), to scale-up and scale down deployments, or deploy application 108 to different deployment environments 112 (e.g., testing, staging, production). [0055] From an application blueprint 126, a user may generate multiple deployment plans 128 having configurations customized for a variety of deployment environments and/or cloud providers, for example, for testing prototypes, deploying to staging environments, or upgrading existing deployments. While blueprints 126 provide a component-oriented view of the application topology, deployment plans 128 provide a step-oriented view of the application topology defined in blueprint 126 that depicts time dependencies between tasks to deploy the application components in a particular order. Deployment plans 128 provide settings, such as cloud templates, networks, and application component properties allowed for use in specific deployment environments.).
Claim 18, the combination teaches the claim, wherein Mangtani teaches “the system of claim 1, wherein the environment template comprises a set of instantiated virtual machines each with software components installed as indicated in the blueprint ([Fig. 4] blueprint indicates environment).
Claim 19, the combination teaches the claim, wherein Mangtani teaches “the system of claim 1, wherein the application comprises a set of runtime computer program artifacts orchestrated and executed on an ongoing basis to address a particular set of customer requirements ([0021] A developer 102 of enterprise 100 uses an application director 106, which may be running in one or more VMs, to orchestrate deployment of a multi-tier application 108 onto one of deployment environments 112 provided by a cloud computing platform provider 110.)”.
Claim 20, the combination teaches the claim, wherein Pike teaches “the system of claim 19, wherein the artifacts are placed in a pre-specified location of the provisioned environment during deployment of the application onto the provisioned environment ([0036] In one implementation, staging server 140 stores information, including the operating system configuration information, in a SQL database, and thus the instructions in the pre-execution environment allow computing device 132 to access a SQL database. The instructions in the pre-execution environment further include sufficient instructions to allow computing device 132 to retrieve and run an installation program to install the operating system based on the received operating system configuration information. In one exemplary implementation, the pre-execution environment is a Windows.RTM. PE operating system, which is part of the Windows.RTM. XP operating system OEM preinstall kit (additional information regarding the Windows.RTM. PE operating system and the Windows.RTM. XP operating system OEM preinstall kit is available from Microsoft.RTM. Corporation of Redmond, Wash.). Alternatively, the pre-execution environment may be other public or proprietary systems, such as Intel PXE.)”.
Rational to claim 1 is applied here.
Claim 21, the combination teaches the claim, wherein Mangtani teaches “the system of claim 1, wherein the content repository is associated with one or more instantiated virtual machines that are instantiated in the environment, and the content repository has an identifier that is unique across one or more other provisioned environment templates ([Fig. 4] database uniquely named within template)”.
Claim 22, the combination teaches the claim, wherein Mangtani teaches “the system of claim 1, wherein the one or more processors are configured to log each provisioning operation into a log file that is stored to the memory ([0092] In step 850, deployment agent 726 transmits a task status that indicates successful or unsuccessful completion of the task via addressing and discovery layer 720. In one embodiment, deployment agent 726 provides status output, log records, and other output (e.g., verbose text output from a UNIX shell) resultant from execution of the task. Deployment agent 726 further transmits an updated set of property values post-execution of the task to propagate any updated property values to other deployment agents 726 hosted on VMs. In step 852, deployment director 124 receives task status and updated property values and updates the central state of the deployment process to indicate the completion of a task by deployment agent 726 and to reflect the updated property values. In one embodiment, deployment director 124 generates deployment metadata to provide status of deployment, for example, by recording task start and end times for each task executed. Task start time may be tolled upon transmission of authorization to execute a requested tasks (e.g., at step 844); task end times may be tolled upon receipt of a task status from deployment agent 726 (e.g., at step 850).).
Claim 23, the combination teaches the claim, wherein Mangtani teaches “the system of claim 22, wherein the log file captures the state of the virtual infrastructure ([0095] Meanwhile, as discussed above, deployment agent 726 hosted on VM 114 receives authorization to execute a requested task in step 846 and proceeds to do so in step 848. It is appreciated that a significant amount of time, that may exceed the timeout period of the node task timer, may be needed to complete execution of a task. In step 868, during execution of a task, deployment agent 726 may receive a heartbeat message from deployment director 124 that requests deployment agent 726 to report status within a specified response period. In step 872, deployment agent 726 transmits a heartbeat response to deployment director 124 to indicate deployment agent 726 is alive and active and that the task is still being executed.)”.
Claims 7-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mangtani (Pub. No. US 2013/0232498) in view of Pike (Pub. No. US 2004/0006688) in view of Schultze in further view of Du (Pub. No. US 2013/0227558).
Claim 7, the combination may not explicitly teach the claim.
Du teaches “the system of claim 1, wherein the blueprint configures a default initial number of virtual machines in a virtual machine cluster ([0031] Upon receipt of configuration information, in step 410, cluster management application 335 determines a placement of VM nodes (consistent with the specified cluster size in the received configuration information) by selecting one or more target hosts from host group 310 and determining the quantity of VM nodes to execute at each target host based on the specified cluster size (e.g., as provided by a user). For example, cluster management application 335 may select a quantity of hosts 100 equal to the cluster size as the target hosts, such that each target host will execute one VM node.)”.
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to apply the teachings of Du with the teachings of Mangtani, Pike, Schultze in order to evidence of a configuration of the amount of VMs. The motivation for applying Du teaching with Mangtani, Pike, Schultze teaching is to provide evidence cluster size changes are related to the amount of VMs. Mangtani, Pike, Du are analogous art directed towards deployment of software. Together Mangtani, Pike, Schultze, Du teach every limitation of the claimed invention. Since the teachings were analogous art known at the time of invention, one of ordinary skill could have applied the teachings of Du with the teachings of Mangtani, Pike, Schultze by known methods and gained expected results. 
Claim 8, the combination may not explicitly teach the claim.
Du teaches “the system of claim 1, wherein the blueprint configures a default minimum number of virtual machines in a virtual machine cluster ([0031] Upon receipt of configuration information, in step 410, cluster management application 335 determines a placement of VM nodes (consistent with the specified cluster size in the received configuration information) by selecting one or more target hosts from host group 310 and determining the quantity of VM nodes to execute at each target host based on the specified cluster size (e.g., as provided by a user). For example, cluster management application 335 may select a quantity of hosts 100 equal to the cluster size as the target hosts, such that each target host will execute one VM node.).
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to apply the teachings of Du with the teachings of Mangtani, Pike, Schultze in order to evidence of a configuration of the amount of VMs. The motivation for applying Du teaching with Mangtani, Pike, Schultze teaching is to provide evidence cluster size changes are related to the amount of VMs. Mangtani, Pike, Du are analogous art directed towards deployment of software. Together Mangtani, Pike, Schultze, Du teach every limitation of the claimed invention. Since the teachings were analogous art known at the time of invention, one of ordinary skill could have applied the teachings of Du with the teachings of Mangtani, Pike, Schultze by known methods and gained expected results. 
Claim 9, the combination may not explicitly teach the claim.
Du teaches “the system of claim 1, wherein the blueprint configures a default maximum number of virtual machines in a virtual machine cluster ([0031] Upon receipt of configuration information, in step 410, cluster management application 335 determines a placement of VM nodes (consistent with the specified cluster size in the received configuration information) by selecting one or more target hosts from host group 310 and determining the quantity of VM nodes to execute at each target host based on the specified cluster size (e.g., as provided by a user). For example, cluster management application 335 may select a quantity of hosts 100 equal to the cluster size as the target hosts, such that each target host will execute one VM node.).
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to apply the teachings of Du with the teachings of Mangtani, Pike, Schultze in order to evidence of a configuration of the amount of VMs. The motivation for applying Du teaching with Mangtani, Pike, Schultze teaching is to provide evidence cluster size changes are related to the amount of VMs. Mangtani, Pike, Schultze, Du are analogous art directed towards deployment of software. Together Mangtani, Pike, Schultze, Du teach every limitation of the claimed invention. Since the teachings were analogous art known at the time of invention, one of ordinary skill could have applied the teachings of Du with the teachings of Mangtani, Pike, Schultze by known methods and gained expected results. 
Claims 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mangtani (Pub. No. US 2013/0232498) in view of Pike (Pub. No. US 2004/0006688) in view of Schultze in further view of Dias (Pub No. US 2008/0163194)
Claim 14, the combination may not explicitly teach the claim.
Dias The system of claim 1, wherein the environment template comprises a minimum install for use by application developers ([0038] “The process determines, using the model, a sufficient number of virtual software resource templates in the set of virtual software resource templates and a sufficient number of nodes in the plurality of nodes to fulfill the quality of service requirement. In one embodiment, determining, using the model, a sufficient number of virtual software resource templates in the set of virtual software resource templates and a sufficient number of nodes in the plurality of nodes to fulfill the quality of service requirement includes determining a sufficient number of virtual software resource templates in the set of virtual software resource templates and a sufficient number of nodes in the plurality of nodes to fulfill the quality of service requirement based on dependencies for the set of virtual machine images.” Examiner notes that installing the virtual software resource template to fulfill quality of service is interpreted as a minimum install for any user.”)”.
It would have been obvious to one ordinary skill in the art at the time the invention was made to incorporate the instantiating a minimum amount of VM environments with software based on quality of service during deployment as taught by Dias with the workflow and provisioning schema VM deployment as taught by Mangtani, Pike, Schultze because it would allow a sufficient number of nodes in the plurality of nodes to fulfill the quality of service requirement based on dependencies for the set of virtual machine images.
Claims 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mangtani (Pub. No. US 2013/0232498) in view of Pike (Pub. No. US 2004/0006688) in view of Schultze in further view of Huang (Pub No. US 2013/0212576)
Claim 17, the combination may not explicitly teach the claim.
Huang teaches “the system of claim 1, wherein the environment template configuration specifies a name of the blueprint and a name of the environment template ([0077] response to the customer's request, the cloud system may retrieve and display to the customer a set of available offerings for the new virtual machine. As noted above, the available offerings may be based on the physical resources in the cloud, the customer's service plan, requirements, preferences (e.g., customer templates, platform requirements, software application requirements, etc.) for virtual machines in the customer's organization.)”.
It would have been obvious to one ordinary skill in the art at the time the invention was made to incorporate the teachings of tracking configuration via identifiers of Huang with the storage of blueprints and templates as taught by Mangtani, Pike, Schultze because it would allow reusable configuration across different environments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYNUEL S AQUINO whose telephone number is (571)272-7478. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WYNUEL S AQUINO/Primary Examiner, Art Unit 2199